                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

MARIA CASANOVA,

                            Plaintiff,                                                 8:19CV199

         vs.                                                               SECOND AMENDED
                                                                        CASE PROGRESSION ORDER
WALMART STORES, INC.,

                            Defendant.

       This matter comes before the Court on the Motion to Alter Deadlines (Filing No. 20).
After a review of the motion, the Court finds good cause to grant the requested extensions.
Accordingly,

       IT IS ORDERED that the Motion to Alter Deadlines (Filing No. 20) is granted and the
following case progression deadlines shall apply:

               1)    The status conference set for April 6, 2020, at 11:00 a.m. is cancelled.

               2)    The deadline for moving to amend pleadings or add parties is April 12, 2020.

               3)    The deadlines for identifying expert witnesses expected to testify at the trial,
                     (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                     (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    May 16, 2020
                            For the defendant:                    July 17, 2020

               4)    The deadlines for complete expert disclosures1 for all experts expected to testify
                     at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained
                     experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff:                    June 6, 2020
                            For the defendant:                    August 7, 2020

               5)    The deadline for completing written discovery under Rules 33, 34, and 36 of the
                     Federal Rules of Civil Procedure is August 27, 2020. Motions to compel
                     discovery under Rules 33, 34, and 36 must be filed by September 3, 2020.




1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
         Note: A motion to compel, to quash, or for a disputed protective order shall not
         be filed without first contacting the chambers of the undersigned magistrate
         judge on or before the motion to compel deadline to set a conference to discuss
         the parties’ dispute, and after being granted leave to do so by the Court.

   6)    The deposition deadline is September 1, 2020.

   7)    A status conference to discuss dispositive motions, the pretrial conference and
         trial dates, and settlement status will be held with the undersigned magistrate
         judge on September 11, 2020, at 9:00 a.m. by telephone. Counsel shall use the
         conferencing instructions assigned to this case to participate in the conference.

   8)    The deadline for filing motions to dismiss and motions for summary judgment
         is October 15, 2020.

   9)    The deadline for filing motions to exclude testimony on Daubert and related
         grounds is October 15, 2020.

   10) The parties shall comply with all other stipulations and agreements recited in
       their Rule 26(f) planning report that are not inconsistent with this order.

   11) All requests for changes of deadlines or settings established herein shall be
       directed to the undersigned magistrate judge. Such requests will not be
       considered absent a showing of due diligence in the timely progression of this
       case and the recent development of circumstances, unanticipated prior to the
       filing of the motion, which require that additional time be allowed.


Dated this 9th day of December, 2019.
                                            BY THE COURT:

                                            s/Michael D. Nelson
                                            United States Magistrate Judge
